DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment presented 08/15/2022 is acknowledged. Regarding the Office action mailed 06/27/2022, the rejection of claims 1, 4 and 5 under 35 USC 103 over Chakravorty in view of Piatek is withdrawn in view of the amendment. The rejections under non-statutory double-patenting are maintained and reiterated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,708,671. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘671 claims disclose:
A method of detecting Rifampicin resistant M tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid 
‘671 claim 1: “A method of detecting Rifampicin resistant M. tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid…”.
b. probing the amplified nucleic acid with one or more molecular beacon probes for an RRDR mutant target
‘671 claim 1: “b. probing the amplified nucleic acid with at least three molecular beacon probes for an RRDR mutant target…”.
c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe
‘671 claim 1: “c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe…”.
and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes [that differs from the Tm value for] the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample
‘671 claim 1: “and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes that is less than or greater than the Tm value for the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample.”
Regarding instant claim 2, the ‘671 claims disclose:
wherein said molecular beacon probe is a nucleic acid comprising a sequence which is at least 70% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 1: “wherein each molecular beacon probe comprises a sequence, which is at least 85% identical to one selected from a group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
Regarding instant claim 3, the ’671 claims disclose:
wherein the sequence is at least 90% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 4: “wherein the molecular beacon probe comprises the sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
Regarding instant claim 4, the ‘671 claims disclose:
wherein the nucleic acid is amplified by asymmetric PCR
‘671 claim 2: “wherein the nucleic acid is amplified by asymmetric PCR”. 
Regarding instant claim 5, the ‘671 claims disclose:
wherein said sample is a biological sample isolated from a subject
‘671 claim 3: “wherein said sample is a biological sample isolated from a subject”.
Regarding instant claim 16, the ‘671 claims disclose:
wherein the sequence is at least 95% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 4: “wherein the molecular beacon probe comprises the sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
Regarding instant claim 17, the ‘671 claims disclose:
wherein the molecular beacon probe consists of the sequence of SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘671 claim 4: “wherein the molecular beacon probe comprises the sequence selected from the group consisting of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, and SEQ ID NO:6”.
The difference is that instant claim 17 limits the probe to “consisting of” the recited SEQ ID NO, while ‘671 claim 4 only requires the probe to “comprise” the recited SEQ ID NO. As the ‘671 claim does not elaborate on any additional sequence that the probe might comprise, it would be obvious that the sequence of the recited SEQ ID NO is all that is necessary, and thus renders instant claim 17 obvious.
The ‘671 claims do not recite that the temperature difference between the mutant and the wild-type for at least one of the probes is 2.1°C. However, the ‘671 claims do recite specific probe sequences. As the Tm of a nucleic acid probe is inherently related to its sequence and the sequence of the target it hybridizes to, the difference of 2.1°C is inherent in the sequence of at least one of these probes (see e.g. Table 1, which Applicant cites as support for this temperature difference).

Claims 1-3 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,655,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘189 claims disclose:
A method of detecting Rifampicin resistant M tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid 
‘189 claim 1: “A method of detecting Rifampicin resistant M. tuberculosis in a sample comprising: a. amplifying a nucleic acid containing the rifampicin resistance determining region (RRDR) of the rpoB gene in a sample to provide an amplified nucleic acid…”.
b. probing the amplified nucleic acid with one or more molecular beacon probes for an RRDR mutant target
‘189 claim 1: “b. probing the amplified nucleic acid with at least three molecular beacon probes for an RRDR mutant target…”.
c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe
‘189 claim 1: “c. conducting melting temperature (Tm) analysis to determine a Tm value for each probe…”.
and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes having a Tm difference (dTm) of at least 2.1°C compared to the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample
‘189 claim 1: “and d. comparing the Tm value for each probe with a Tm value for a wild-type RRDR region, wherein a Tm value for at least one of the probes having a Tm difference (dTm) of at least 2.1° C. compared to the wild-type RRDR region indicates the presence of rifampicin resistant M. tuberculosis in the sample.”
Therefore, ‘189 claim 1 anticipates instant claim 1 (because “at least three” probes meets the limitation of “one or more” probes), rendering it obvious.
Regarding instant claim 2, the ‘189 claims disclose:
wherein said molecular beacon probe is a nucleic acid comprising a sequence which is at least 70% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 2: “wherein said molecular beacon probe is a nucleic acid comprising a sequence which is at least 85% identical to SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
Therefore, ‘189 claim 2 anticipates instant claim 2, rendering it obvious.
Regarding instant claim 3, the ’189 claims disclose:
wherein the sequence is at least 90% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 3: “wherein the molecular beacon probe comprises the sequence of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
‘189 claim 3 anticipates instant claim 3, rendering it obvious.
Regarding instant claim 16, the ‘189 claims disclose:
wherein the sequence is at least 95% identical to SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 3: “wherein the molecular beacon probe comprises the sequence of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
‘189 claim 3 anticipates instant claim 16, rendering it obvious.
Regarding instant claim 17, the ‘189 claims disclose:
wherein the molecular beacon probe consists of the sequence of SEQ ID NO: 1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6
‘189 claim 3: “wherein the molecular beacon probe comprises the sequence of SEQ ID NO:1, SEQ ID NO:2, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, or SEQ ID NO:6”.
The difference is that instant claim 17 limits the probe to “consisting of” the recited SEQ ID NO, while ‘189 claim 3 only requires the probe to “comprise” the recited SEQ ID NO. As the ‘189 claim does not elaborate on any additional sequence that the probe might comprise, it would be obvious that the sequence of the recited SEQ ID NO is all that is necessary, and thus renders instant claim 17 obvious.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637